United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Richmond, VA, Employer
)
___________________________________________ )
E.A., Appellant

Appearances:
Stephen Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-51
Issued May 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated July 9, 2007 which denied modification of an
October 17, 2006 decision denying her claim for an emotional condition. She also appealed a
December 22, 2006 decision that denied her request for an oral hearing. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case and also over the
Office’s denial of appellant’s request for a hearing.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty; and (2) whether the Office properly
denied her request for an oral hearing pursuant to 5 U.S.C. § 8124(b)(1).
FACTUAL HISTORY
On March 19, 2006 appellant, then a 37-year-old customer service supervisor, filed an
occupational disease claim alleging that she developed anxiety, panic attacks and depression

related to stress at work. She noted working at five different employing establishment branches.
Appellant became aware of her illness on August 17, 2005 and realized her condition was caused
or aggravated by her employment on the same date. She stopped work on June 23, 2005 and did
not return.
In an April 10, 2006 statement, appellant alleged that she was harassed by Carmen I.
Villarreal, manager of customer service, when she was on approved Family Medical Leave Act
(FMLA) status from June 23 to September 23, 2005 and he improperly placed her on absent
without leave (AWOL) status from September 23, 2005 forward. She alleged that she was
singled out to be the only new supervisor chosen to rotate in five different branches. Appellant
alleged that the sick leave policy was different for management and she was told during a
supervisor/manager meeting that management does not get sick and must report to work. She
alleged that she was improperly disciplined when Mr. Villarreal issued a notice proposing to
remove her on January 3, 2006 because she was charged as absent without permission.
Appellant alleged that she was not permitted to make certain supervisory decisions including
ordering materials, issuing grievances, settlements, budgetary functions, scheduling, building
maintenance, accounting or stamp counts. She alleged that it was a strain on her and other
managers when she rotated through their departments and the managers fought for her services.
Appellant alleged that she was expected to run the total operation for a given branch and was
held accountable for deficiencies even though she was not at the branch the day before. She
alleged that there were weekly management telecom meetings which she was left out of because
she was supervising a unit and performing production activities. Appellant alleged that she was
forced to implement unfair labor practices or face discipline. She generally alleged that she was
overworked.
Appellant submitted a FMLA request from August 5 to September 2, 2005, annual leave
from September 3 to 20, 2005 and 15 hours of FMLA from August 20 to 26, 2005. In an
undated note, she responded to the AWOL removal notice of January 3, 2006 and indicated that
she updated her medical documentation and was seeking mediation to address the removal
notice.
The employing establishment submitted a September 26, 2005 letter from Mr. Villarreal
who advised appellant that her approved annual leave expired on September 20, 2005 and that
she was currently AWOL and must contact the Office regarding her work status. On
November 8, 2005 Mr. Villarreal advised appellant that she had not worked since June 23, 2005,
had not submitted a leave request and was placed in an AWOL status. Also submitted was a
letter from Deborah E. Holley, FMLA coordinator, dated September 16, 2005, who advised
appellant that she was allowed to use FMLA for a total of 12 work weeks, for the period June 23
to September 23, 2005. Ms. Holley noted that any additional time used would not be protected
under FMLA as appellant had exhausted her entitlement to leave in 2005. Also submitted was a
notice of proposed adverse action dated January 3, 2006 which advised that the employer was
proposing to remove appellant because she was absent without permission from November 8,
2005 to the present. Mr. Villarreal noted that, on November 8, 2005, he instructed appellant to
submit a written request for continued absence and on November 14, 2005 appellant responded;
however, she failed to provide a proper Form 3971 and medical documentation. He noted that
appellant was scheduled for a predisciplinary interview on December 28, 2005 but she failed to
appear and did not arrange to reschedule the interview.

2

By letter dated May 5, 2006, the Office asked appellant to submit additional factual and
medical information, including a detailed description of the employment factors or incidents that
she believed contributed to her claimed illness.
Appellant submitted nursing notes dated August 3, 2005 to May 18, 2006 indicating that
she was treated for stress and insomnia. A note dated September 19, 2005 indicated that
appellant was totally incapacitated.
The employing establishment submitted a March 9, 2006 letter from Mr. Villarreal who
requested that appellant submit medical documentation that cleared her to attend the mediation
on March 24, 2006. In an April 19, 2006 memorandum, Mr. Villarreal advised that he had no
knowledge of appellant’s condition prior to her requesting sick leave on June 23, 2005. He
advised that some supervisors were relief supervisors for several stations while others were
assigned to one station and appellant was a relief supervisor at five branches with rotating days
off. Mr. Villarreal indicated that appellant had few responsibilities at the West End Branch
because the customer service supervisor made weekly carrier assignments, handled leave
requests and performed all administrative carrier duties. He indicated that, on the customer
service supervisor nonscheduled days, he made all assignments prior to appellant arriving and
she had no responsibility for the total operation at the West End Branch. Regarding appellant’s
allegation that she was not allowed to make certain supervisory decisions including ordering
materials, issuing grievances, budgetary functions, scheduling, building maintenance, accounting
or stamp counts, Mr. Villarreal noted that there was no need for appellant to perform these
functions because they were performed by the customer service supervisor or himself. He stated
that either he or the customer service supervisor performed the managerial duties for the West
End Branch. Mr. Villarreal noted that the manager was responsible for the weekly management
telecom meetings and that, if there was information to disseminate to the supervisors, he would
inform appellant and the customer service supervisor. He advised that appellant had problems
relieving other supervisors during their vacation leave and often refused to work her
nonscheduled day. Mr. Villarreal indicated that he never asked appellant to commit unfair labor
practices or face discipline and never instructed her to do anything unethical. He noted that
employees chose to become supervisors as part of their career goals and indicated that
responsibilities and added duties were part of the nonbargaining unit position. Mr. Villarreal
advised that he did not fight with other managers for appellant’s services and never required her
to stay at the West End Branch beyond her scheduled eight-hour tour.
In an April 26, 2006 statement, Shelia Lewis, manager of customer service for the
Northside Branch, noted that she had no knowledge of appellant’s condition before she requested
sick leave on June 23, 2005. She indicated that appellant was a relief supervisor at Northside
and had few responsibilities because the customer service supervisor made weekly carrier
assignments, handled leave requests and performed all administrative carrier duties. On the
customer service supervisor’s nonscheduled days, all assignments were made before appellant
arrived and she had no responsibility for operating the branch. Ms. Lewis noted that appellant
took her place as acting manager when she was on leave and her only duties were to coordinate a
conference call and stay until the last carrier returned at the end of the day. Regarding
appellant’s allegation that she was not allowed to make certain supervisory decisions, Ms. Lewis
indicated that these functions were performed by the customer service supervisor or herself.
However, she noted that appellant issued discipline letters and gave service talks to employees

3

when necessary and that she was permitted to sit in on conference calls. Ms. Lewis advised that
she never asked appellant to commit unfair labor practices or face discipline and never instructed
her to do anything unethical. She advised that she did not fight with other managers for
appellant’s services. Ms. Lewis noted that appellant worked beyond her scheduled eight-hour
tour on some days at her discretion and on Saturdays she stayed late as there was only one
management official on duty and she needed to stay until the last carrier returned to the station.
In an October 17, 2006 decision, the Office denied appellant’s claim finding that the
claimed emotional condition did not occur in the performance of duty.
In a letter dated November 16, 2006 and postmarked November 20, 2006, appellant
requested an oral hearing.
By decision dated December 22, 2006, the Office denied appellant’s hearing request as
untimely. The Office also advised appellant that her case had been considered in relation to the
issues involved and that the hearing request was further denied because the issues in the case
could be pursued through a reconsideration request.
On June 4, 2007 appellant requested reconsideration and submitted a statement restating
her allegations and noting that her FMLA leave was manipulated in retaliation for filing her
claim, that she was overworked and harassed by her managers. She submitted a June 22, 2005
report from Dr. Tracy Roe, a Board-certified internist, who treated appellant for chest pressure
and shortness of breath that she attributed to work stress. Appellant was also treated for stress
from August 3, 2005 to March 13, 2007. She submitted statements from coworkers, James
Turner and Eric Bentham and a patron, Tanya Carter, who noted seeing appellant wheezing at
work.
The employing establishment submitted a January 5, 2006 letter from Ms. Holley, the
FMLA coordinator, who informed appellant that she was not eligible for FMLA for 2006
because she had not worked the required 1250 hours during the 12-month period prior to the start
of her leave. Ms. Holley indicated that appellant currently had 1021 hours and advised that she
would have to work enough hours to bring her work hour total to 1250 before she could use
FMLA. A June 28, 2007 statement from Mr. Villarreal noted that appellant used 12 weeks of
approved FMLA leave which expired in September 2005 and on September 26, 2005 he
informed appellant by letter of the expiration of her approved leave status.
By decision dated July 9, 2007, the Office denied modification of the October 17, 2006
decision.
LEGAL PRECEDENT -- ISSUE 1
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical

4

opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.4 When an employee
experiences emotional stress in carrying out her employment duties, and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.5
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
1

Donna Faye Cardwell, 41 ECAB 730 (1990).

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

5

Lillian Cutler, supra note 2.

6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

5

ANALYSIS -- ISSUE 1
Appellant generally alleged that she was harassed by her manager, Mr. Villarreal.
Specifically, she noted that she was on approved FMLA status from June 23 to September 23,
2005 and Mr. Villarreal improperly placed her AWOL status from September 23, 2005 forward.
Appellant also alleged that she was singled out to be the only new supervisor chosen to rotate in
five different branches. To the extent that incidents alleged as constituting harassment by a
supervisor are established as occurring and arising from appellant’s performance of her regular
duties, these could constitute employment factors.9 However, for harassment to give rise to a
compensable disability under the Act, there must be evidence that harassment did in fact occur.
Mere perceptions of harassment are not compensable under the Act.10
The factual evidence fails to support appellant’s claim regarding harassment. In a letter
dated September 26, 2005, appellant was advised that her approved leave had ended. By letter
dated November 8, 2005, Mr. Villarreal advised appellant that she was placed in an AWOL
status because she had not reported to work since June 23, 2005 and had not submitted a leave
request after the approved FMLA. He instructed her to make a written request to be placed in a
leave status. In a January 3, 2006 notice of proposed adverse action, appellant was informed that
she was absent without permission since November 8, 2005. In correspondence dated
November 8, 2005, she was instructed to submit a written request for continued absence;
however, her November 14, 2005 response failed to provide the proper form and medical
documentation to support her absence. Additionally, the record reveals that appellant was
informed by the FMLA coordinator on September 16, 2005 that she had exhausted the maximum
FMLA leave allowed, a total of 12 work weeks from June 23 to September 23, 2005, and that
additional time used would not be provided under FMLA. With regard to appellant’s allegation
that she was the only supervisor assigned to five branches, Mr. Villarreal noted that appellant
was not singled out; rather, some supervisors were relief supervisors for several stations while
others were assigned to one station and appellant was a relief supervisor at several stations. The
factual evidence fails to support appellant’s claim that she was harassed by her supervisor.11
Rather the evidence supports that appellant was informed by Mr. Villarreal and the FMLA
coordinator of her leave status, the proper procedures for requesting leave and that she failed to
respond timely and provide the proper medical documentation to support her absence. The
evidence also indicates there was no disparate treatment regarding her assigned duties as
Mr. Villareal explained the different supervisory roles with regard to appellant’s responsibilities.
General allegations of harassment are not sufficient12 and in this case appellant has not
submitted sufficient evidence to establish disparate treatment by her supervisor.13 Although
9

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

10

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
11

See Michael A. Deas, 53 ECAB 208 (2001).

12

See Paul Trotman-Hall, 45 ECAB 229 (1993).

13

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).

6

appellant alleged that her supervisors engaged in actions which she believed constituted
harassment, she provided no corroborating evidence, or witness statements to establish her
allegations.14 Additionally, Mr. Villarreal and others refuted such allegations. Thus, appellant
has not established a compensable employment factor under the Act with respect to the claimed
harassment.
Other allegations by appellant regarding her work assignments relate to administrative or
personnel actions. In Thomas D. McEuen,15 the Board held that an employee’s emotional
reaction to administrative actions or personnel matters taken by the employing establishment is
not covered under the Act as such matters pertain to procedures and requirements of the
employer and do not bear a direct relation to the work required of the employee. The Board
noted, however, that coverage under the Act would attach if the factual circumstances
surrounding the administrative or personnel action established error or abuse by the employing
establishment superiors in dealing with the claimant. Absent evidence of such error or abuse, the
resulting emotional condition must be considered self-generated and not employment generated.
In determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.16
Appellant alleged that she was on approved FMLA status from June 23 to September 23,
2005 and Mr. Villarreal improperly placed her AWOL status from September 23, 2005 forward.
She also alleged that during a supervisor meeting a postmaster advised that the sick leave policy
was different for management and that management was not permitted to get sick and must
report to work. The Board notes that the handling of leave requests and attendance matters are
generally related to the employment, they are administrative functions of the employer and not
duties of the employee.17 The Board finds that the employing establishment acted reasonably in
this administrative matter. As noted, Mr. Villarreal informed appellant that she had not reported
to work since June 23, 2005 and had not submitted a leave request and was placed in an AWOL
status. He requested appellant make a written request with proper medical documentation to
support her absence. Appellant was further advised by Ms. Holley that she had exhausted the
allowed FMLA leave in 2005 and that any additional time used would not be provided pursuant
to FMLA. Appellant has presented no corroborating evidence to support that the employing
establishment erred or acted abusively in this matter.
Appellant’s allegations that the employing establishment engaged in improper
disciplinary actions, also relate to administrative or personnel matters, unrelated to her regular or
specially assigned work duties.18 Although the handling of disciplinary actions and evaluations
14

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
15

See Thomas D. McEuen, supra note 6.

16

See Richard J. Dube, 42 ECAB 916, 920 (1991).

17

See Judy Kahn, 53 ECAB 321 (2002).

18

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).

7

are generally related to the employment, they are administrative functions of the employer, and
not duties of the employee.19 The record, as noted, reveals that appellant was AWOL since
September 23, 2005, and the employing establishment issued a notice of proposed removal on
January 3, 2006. The evidence indicates that the employing establishment acted reasonably in
response to appellant’s unexcused absence. The record indicates that the employing
establishment advised appellant of the documentation needed to support her absence prior to
proposing to remove her. Appellant has presented no corroborating evidence to support that the
employing establishment acted unreasonably in this matter. Thus she has not established
administrative error or abuse in the performance of these actions and therefore they are not
compensable under the Act.
Appellant alleged that she was not permitted to make certain supervisory decisions
including ordering materials, issuing grievances, settlements, budgetary functions, scheduling,
building maintenance, accounting, audits or stamp counts and that she was left out of weekly
management telecom meetings. She alleged that it was a strain on her and other managers when
she rotated through their departments and that the managers fought for her services and that she
was expected to run the total operation for a given branch. Finally, appellant alleged that she
was forced to implement unfair labor practices or face discipline. The Board notes that the
assignment of work is an administrative function20 and the manner in which a supervisor
exercises his or her discretion falls outside the ambit of the Act. Absent evidence of error or
abuse, appellant’s mere disagreement or dislike of a managerial action is not compensable.21
The Board finds that appellant has not offered sufficient evidence to establish error or abuse
regarding her work assignments. The evidence does not establish that the employing
establishment acted unreasonably. In their statements, Mr. Villarreal and Ms. Lewis advised that
there was no need for appellant to make certain supervisory decisions as they were handled by
the customer service supervisor or themselves. Ms. Lewis also noted that, at her branch,
appellant issued letters of discipline and performed service talks to employees as necessary. She
also noted that appellant was allowed to sit in on certain conference calls at her branch.
Regarding appellant’s allegation that it was a strain on her and other managers when she rotated
through their departments and that the managers fought for her services, both Mr. Villarreal and
Ms. Lewis denied this allegation and appellant provided no supporting evidence for her
contention. Likewise, regarding appellant’s allegation that she was expected to run the total
operation for a given branch, Mr. Villarreal and Ms. Lewis explained that appellant had few
responsibilities at their branches as the customer service supervisor handled many administrative
responsibilities. Mr. Villarreal noted that appellant never had to stay at the West End Branch
beyond her scheduled eight-hour tour and Ms. Lewis noted that appellant may have stayed late
but it was at her discretion. Finally, appellant alleged that she was forced to implement unfair
labor practices or face discipline; however, there is no evidence to substantiate this allegation.
Both Mr. Villarreal and Ms. Lewis indicated that they never asked appellant to commit unfair
labor practices and they never instructed her to do anything unethical. Appellant submitted no
19

Id.

20

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

21

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt Jr., 56 ECAB 117 (2004) (allegations
such as improperly assigned work duties, which relate to administrative or personnel matters, unrelated to the
employee’s regular or specially-assigned work duties do not fall within the coverage of the Act).

8

evidence to support this assertion. The employing establishment has either denied appellant’s
allegations or explained the reasons for its actions in these administrative matters. Appellant has
presented no corroborating evidence to support that the employing establishment acted
unreasonably.
Finally, appellant generally alleged that she was overworked. She specifically indicated
that she was rotated to five different branches and was expected to run the total operation for
each branch. As noted, the record fails to support this allegation as both Mr. Villarreal and
Ms. Lewis indicated that appellant had few responsibilities at their branches because the
customer service supervisor of each branch performed the administrative duties prior to appellant
arriving at the branch. Thus, to the extent that appellant alleged overwork,22 this is not
established by the evidence. Furthermore, appellant did not otherwise attribute her emotional
condition to performing a specific regular or specially assigned duty in her job.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.23
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that “a claimant for compensation not satisfied
with a decision of the Secretary ... is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on his claim before a representative of the Secretary.”24
Sections 10.617 and 10.618 of the federal regulations implementing this section of the Act
provides that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.25 Although there is no right to a review of the
written record or an oral hearing if not requested within the 30-day time period, the Office may
within its discretionary powers grant or deny appellant’s request and must exercise its
discretion.26 The Office’s procedures concerning untimely requests for hearings and reviews of
the written record are found in the Federal (FECA) Procedure Manual, which provides:
“If the claimant is not entitled to a hearing or review (i.e. the request was
untimely, the claim was previously reconsidered, etc.), H&R will determine
whether a discretionary hearing or review should be granted and, if not, will so
advise the claimant, explaining the reasons.27
22

The Board has held that overwork, as substantiated by sufficient factual information to support the claimant’s
account of events, may be a compensable factor of employment. Bobbie D. Daly, 53 ECAB 691 (2002).
23

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).
24

5 U.S.C. § 8124(b)(1).

25

20 C.F.R. §§ 10.616, 10.617.

26

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

27

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4(b)(3) (October 1992).

9

ANALYSIS -- ISSUE 2
Appellant requested a hearing in a letter dated November 16, 2006 and postmarked
November 20, 2006. The Office’s regulations provide that a “hearing request must be sent
within 30 days (as determined by postmark or other carrier’s date marking) of the date of the
decision for which a hearing is sought.”28 As the request was postmarked more than 30 days
after issuance of the October 17, 2006 decision, appellant’s hearing request was untimely filed.
The Office notified appellant that it had considered the matter in relation to the issue
involved and indicated that additional argument and evidence could be submitted with a request
for reconsideration. The Office has broad administrative discretion in choosing means to achieve
its general objective of ensuring that an employee recovers from his or her injury to the fullest
extent possible in the shortest amount of time. An abuse of discretion is generally shown
through proof of manifest error, a clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deductions from established facts.29 There is no
indication that the Office abused its discretion in this case in finding that appellant could further
pursue the matter through the reconsideration process.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty. The Board also finds that the Office properly denied
appellant’s request for a hearing as untimely.

28

20 C.F.R. § 10.616.

29

Samuel R. Johnson, 51 ECAB 612 (2000).

10

ORDER
IT IS HEREBY ORDERED THAT the July 9, 2007 and December 22 and October 17,
2006 decisions of the Office are affirmed.
Issued: May 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

